Exhibit 10.10 FTI Consulting, Inc. 2017 Omnibus Incentive Compensation Plan Cash Unit Award Agreement To : FTI Consulting, Inc., a Maryland corporation (the “Company”), has granted you an award (the “Award”) of cash units (the “Units”) pursuant to the FTI Consulting, Inc. 2017 Omnibus Incentive Compensation Plan, effective as of June 7, 2017, as amended or restated from time to time (the “Omnibus Plan”), conditioned upon your agreement to the terms and conditions described below. The effective “Grant Date” will be , , subject to your promptly [electronically acknowledging and accepting] [signing and returning] a copy of this Agreement (as defined below). This Cash Unit Agreement (the “Agreement”) evidences the Award of the Units pursuant to the Omnibus Plan. This Agreement and the Award of the Units are made in consideration of your employment with the Company or your Employer (as hereafter defined) and is subject to any applicable terms of the written employment arrangements or successor agreement, as amended from time to time, to which you are subject (“Employment Agreement”), if applicable, between you (the “Employee”) and the Company or an Affiliate of the Company (the “Employer”). The Award is subject in all respects to and incorporates by reference the terms and conditions of the Omnibus Plan and any terms and conditions relating to Units or this Award contained in the Employment Agreement (if applicable), and specifies other applicable terms and conditions of your Award. You agree to accept as binding, conclusive, and final all decisions or interpretations of the Committee (as defined in the Plan) concerning any questions arising under this Agreement or the Omnibus Plan with respect to the Award.
